STALEY, OKADA & PARTNERS Chartered Accountants Suite 400 - 889 West Pender Street Vancouver, BC Canada V6C 3B2 Tel 604 694-6070 Fax 604 585-3800 info@staleyokada.com www.staleyokada.com CONSENT OF INDEPENDENT CHARTERED ACCOUNTANTS We consent to the use of our report dated July 7, 2006 (except as to Note 12, which is as of July 18, 2006) relating to the consolidated financial statements of Rotoblock Corporation and to the reference to our firmin the Form 10K-SB. Vancouver, BC /s/ Staley, Okada & Partners October 31, 2007 STALEY, OKADA & PARTNERS Chartered Accountants
